Exhibit 10.4
SANTANDER DRIVE AUTO RECEIVABLES TRUST 2011-1
AMENDED AND RESTATED
TRUST AGREEMENT
between
SANTANDER DRIVE AUTO RECEIVABLES LLC,
as the Seller
and
WELLS FARGO DELAWARE TRUST COMPANY, N.A.,
as the Owner Trustee
Dated as of May 4, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
SECTION 1.1. Capitalized Terms
    1  
SECTION 1.2. Other Interpretive Provisions
    1  
ARTICLE II ORGANIZATION
    2  
SECTION 2.1. Name
    2  
SECTION 2.2. Office
    2  
SECTION 2.3. Purposes and Powers
    2  
SECTION 2.4. Appointment of the Owner Trustee
    3  
SECTION 2.5. Initial Capital Contribution of Trust Estate
    3  
SECTION 2.6. Declaration of Trust
    3  
SECTION 2.7. Organizational Expenses; Liabilities of the Holders
    3  
SECTION 2.8. Title to the Trust Estate
    3  
SECTION 2.9. Representations and Warranties of the Seller
    4  
SECTION 2.10. Situs of Issuer
    5  
SECTION 2.11. Covenants of the Residual Interestholders
    5  
ARTICLE III RESIDUAL INTEREST AND TRANSFER OF CERTIFICATES
    5  
SECTION 3.1. Initial Ownership
    5  
SECTION 3.2. Authorization of the Certificates
    5  
SECTION 3.3. Form of the Certificate
    5  
SECTION 3.4. Registration of the Certificates
    5  
SECTION 3.5. Transfer of the Certificate
    6  
SECTION 3.6. Lost, Stolen, Mutilated or Destroyed Certificates
    7  
SECTION 3.7. Appointment of the Certificate Paying Agent
    8  
ARTICLE IV ACTIONS BY OWNER TRUSTEE
    8  
SECTION 4.1. Prior Notice to Residual Interestholder with Respect to Certain
Matters
    8  
SECTION 4.2. Action by Residual Interestholder with Respect to Certain Matters
    9  
SECTION 4.3. Action by Residual Interestholder with Respect to Bankruptcy
    9  
SECTION 4.4. Restrictions on Residual Interestholder’s Power
    9  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
 
       
SECTION 4.5. Majority Control
    10  
ARTICLE V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
    10  
SECTION 5.1. Application of Trust Funds
    10  
SECTION 5.2. Method of Payment
    10  
SECTION 5.3. Signature on Returns
    10  
SECTION 5.4. Certificate Distribution Account
    10  
ARTICLE VI AUTHORITY AND DUTIES OF OWNER TRUSTEE
    11  
SECTION 6.1. General Authority
    11  
SECTION 6.2. General Duties
    11  
SECTION 6.3. Action upon Instruction
    11  
SECTION 6.4. No Duties Except as Specified in this Agreement or in Instructions
    12  
SECTION 6.5. No Action Except under Specified Documents or Instructions
    12  
SECTION 6.6. Restrictions
    13  
ARTICLE VII CONCERNING OWNER TRUSTEE
    13  
SECTION 7.1. Acceptance of Trusts and Duties
    13  
SECTION 7.2. Furnishing of Documents
    15  
SECTION 7.3. Representations and Warranties
    15  
SECTION 7.4. Reliance; Advice of Counsel
    15  
SECTION 7.5. Not Acting in Individual Capacity
    16  
SECTION 7.6. The Owner Trustee May Own Notes
    16  
SECTION 7.7. Compliance with Patriot Act
    16  
ARTICLE VIII COMPENSATION OF OWNER TRUSTEE
    17  
SECTION 8.1. The Owner Trustee’s Compensation
    17  
SECTION 8.2. Indemnification
    17  
SECTION 8.3. Payments to the Owner Trustee
    17  
ARTICLE IX TERMINATION OF TRUST AGREEMENT
    18  
SECTION 9.1. Dissolution of Issuer
    18  
SECTION 9.2. Termination of Trust Agreement
    18  
SECTION 9.3. Limitations on Termination
    18  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE X SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES
    18  
SECTION 10.1. Eligibility Requirements for the Owner Trustee
    18  
SECTION 10.2. Resignation or Removal of the Owner Trustee
    19  
SECTION 10.3. Successor Owner Trustee
    19  
SECTION 10.4. Merger or Consolidation of the Owner Trustee
    20  
SECTION 10.5. Appointment of Co-Trustee or Separate Trustee
    20  
ARTICLE XI MISCELLANEOUS
    21  
SECTION 11.1. Amendments
    21  
SECTION 11.2. No Legal Title to Trust Estate in Residual Interestholder
    23  
SECTION 11.3. Limitations on Rights of Others
    23  
SECTION 11.4. Notices
    23  
SECTION 11.5. Severability
    23  
SECTION 11.6. Separate Counterparts
    23  
SECTION 11.7. Successors and Assigns
    24  
SECTION 11.8. No Petition
    24  
SECTION 11.9. Information Request
    25  
SECTION 11.10. Headings
    25  
SECTION 11.11. GOVERNING LAW
    25  
SECTION 11.12. Waiver of Jury Trial
    25  
SECTION 11.13. Form 10-D and Form 10-K Filings
    25  
SECTION 11.14. Form 8-K Filings
    25  

-iii-



--------------------------------------------------------------------------------



 



     This AMENDED AND RESTATED TRUST AGREEMENT is made as of May 4, 2011 (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Agreement”) between SANTANDER DRIVE AUTO RECEIVABLES LLC, a Delaware
limited liability company, as the depositor (the “Seller”), and WELLS FARGO
DELAWARE TRUST COMPANY, N.A., a national banking association, as the owner
trustee (“Wells Fargo” and in such capacity the “Owner Trustee”).
RECITALS
     WHEREAS, the Seller and the Owner Trustee entered into that certain Trust
Agreement dated as of April 7, 2011 (the “Original Trust Agreement”), pursuant
to which the Issuer (as defined below) was created; and
     WHEREAS, in connection with the issuance of the Notes, the parties have
agreed to amend and restate the Original Trust Agreement;
     NOW THEREFORE, IN CONSIDERATION of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1. Capitalized Terms. Unless otherwise indicated, capitalized
terms used in this Agreement are defined in Appendix A to the Sale and Servicing
Agreement dated as of the date hereof (as from time to time amended,
supplemented or otherwise modified and in effect, the “Sale and Servicing
Agreement”) between the Issuer, the Seller, the Servicer, and Deutsche Bank
Trust Company Americas, as Indenture Trustee.
     SECTION 1.2. Other Interpretive Provisions. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document delivered pursuant hereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not otherwise defined in
this Agreement, and accounting terms partly defined in this Agreement to the
extent not defined, shall have the respective meanings given to them under GAAP
(provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control); (b) terms defined in
Article 9 of the UCC as in effect in the State of Delaware and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement, and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” and all
variations thereof means “including without limitation”; (f) references to any
law or regulation refer to that law or regulation as

 



--------------------------------------------------------------------------------



 



amended from time to time and include any successor law or regulation; and
(g) references to any Person include that Person’s successors and assigns.
ARTICLE II
ORGANIZATION
     SECTION 2.1. Name. The trust created under the Original Trust Agreement
shall be known as “Santander Drive Auto Receivables Trust 2011-1” (the
“Issuer”), in which name the Owner Trustee may conduct the business of such
trust, make and execute contracts and other instruments on behalf of such trust
and sue and be sued.
     SECTION 2.2. Office. The office of the Issuer shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address as the Owner
Trustee may designate by written notice to the Residual Interestholder, the
Seller and the Administrator.
     SECTION 2.3. Purposes and Powers. The purpose of the Issuer is, and the
Issuer shall have the power and authority, to engage in the following
activities:
     (a) to issue the Notes pursuant to the Indenture and the Certificates
pursuant to this Agreement, and to sell, transfer and exchange the Notes and the
Certificates and to pay interest on and principal of the Notes and distributions
to the Residual Interestholder;
     (b) to acquire the property and assets set forth in the Sale and Servicing
Agreement from the Seller pursuant to the terms thereof, to make deposits to and
withdrawals from the Collection Account and the Reserve Account and to pay the
organizational, start-up and transactional expenses of the Issuer;
     (c) to assign, grant, transfer, pledge, mortgage and convey the Trust
Estate pursuant to the Indenture and to hold, manage and distribute to the
Residual Interestholder any portion of the Trust Estate released from the lien
of, and remitted to the Issuer pursuant to, the Indenture;
     (d) to enter into and perform its obligations under the Transaction
Documents to which it is a party;
     (e) to engage in those activities, including entering into agreements, that
are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith; and
     (f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate and the making of distributions to the Residual Interestholder and the
Noteholders.
The Owner Trustee is hereby authorized to engage in the foregoing activities on
behalf of the Issuer. Neither the Issuer nor the Owner Trustee on behalf of the
Issuer shall engage in any activity other than in connection with the foregoing
or other than as required or authorized by the terms of this Agreement or the
other Transaction Documents.

2



--------------------------------------------------------------------------------



 



     SECTION 2.4. Appointment of the Owner Trustee. The Seller hereby appoints
the Owner Trustee as trustee of the Issuer effective as of the date hereof, to
have all the rights, powers and duties set forth herein.
     SECTION 2.5. Initial Capital Contribution of Trust Estate. As of the date
of the Original Trust Agreement, the Seller sold, assigned, transferred,
conveyed and set over to the Owner Trustee the sum of $1. The Owner Trustee
hereby acknowledges receipt in trust from the Seller, as of such date, of the
foregoing contribution, which shall constitute the initial Trust Estate and
shall be deposited in the Collection Account.
     SECTION 2.6. Declaration of Trust. The Owner Trustee hereby declares that
it will hold the Trust Estate in trust upon and subject to the conditions set
forth herein for the use and benefit of the Residual Interestholder, subject to
the obligations of the Issuer under the Transaction Documents. It is the
intention of the parties hereto that the Issuer constitute a statutory trust
under the Statutory Trust Statute and that this Agreement constitute the
governing instrument of such statutory trust. It is the intention of the parties
hereto that, solely for federal income or state and local income, franchise and
value added tax purposes, so long as there is a single beneficial owner of the
Residual Interest, the Issuer will be disregarded as an entity separate from
such beneficial owner and the Notes will be characterized as debt. The parties
agree that, unless otherwise required by appropriate tax authorities, the Issuer
will not file or cause to be filed annual or other necessary returns, reports
and other forms consistent with the characterization of the Issuer as an entity
separate from its owner. In the event that the Issuer is deemed to have more
than one beneficial owner for federal income tax purposes, the Issuer will file
returns, reports and other forms consistent with the characterization of the
Issuer as a partnership (that is not treated as a publicly traded partnership),
and this Agreement shall be amended to include such provisions as may be
required under Subchapter K of the Internal Revenue Code of 1986, as amended.
Effective as of the date hereof, the Owner Trustee shall have all rights, powers
and duties set forth herein and in the Statutory Trust Statute with respect to
accomplishing the purposes of the Issuer. The Owner Trustee filed the
Certificate of Trust with the Secretary of State of the State of Delaware as
required by Section 3810(a) of the Statutory Trust Statute. Notwithstanding
anything herein or in the Statutory Trust Statute to the contrary, it is the
intention of the parties hereto that the Issuer constitute a “business trust”
within the meaning of Section 101(9)(A)(v) of the Bankruptcy Code.
     SECTION 2.7. Organizational Expenses; Liabilities of the Holders.
     (a) The Servicer shall pay organizational expenses of the Issuer as they
may arise.
     (b) No Residual Interestholder (including the Seller if the Seller becomes
a Residual Interestholder) shall have any personal liability for any liability
or obligation of the Issuer.
     SECTION 2.8. Title to the Trust Estate. Legal title to all the Trust Estate
shall be vested at all times in the Issuer as a separate legal entity.

3



--------------------------------------------------------------------------------



 



     SECTION 2.9. Representations and Warranties of the Seller. The Seller
hereby represents and warrants to the Owner Trustee that:
     (a) Existence and Power. The Seller is a Delaware limited liability company
validly existing and in good standing under the laws of the State of Delaware
and has, in all material respects, full power and authority required to own its
assets and operate its business as presently owned or operated, and to execute,
deliver and to perform its obligations under the Transaction Documents to which
it is a party. The Seller has obtained all necessary licenses and approvals in
each jurisdiction where the failure to do so would materially and adversely
affect the ability of the Seller to perform its obligations under the
Transaction Documents and the Underwriting Agreement.
     (b) Authorization and No Contravention. The execution, delivery and
performance by the Seller of each Transaction Document to which it is a party
and the Underwriting Agreement (i) have been duly authorized by all necessary
action on the part of the Seller and (ii) do not violate or constitute a default
under (A) any applicable law, rule or regulation, (B) its organizational
instruments or (C) any material agreement or instrument to which the Seller is a
party or by which its properties are bound (other than violations of such laws,
rules, regulations or agreements which do not affect the legality, validity or
enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or the Seller’s ability to perform its obligations under, the
Transaction Documents to which it is a party).
     (c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Seller of any Transaction Document
other than UCC filings and other than (i) approvals and authorizations that have
previously been obtained and filings which have previously been made and
(ii) approvals, authorizations or filings which, if not obtained or made, would
not have a material adverse effect on the ability of the Seller to perform its
obligations under the Underwriting Agreement or the Transaction Documents to
which it is a party.
     (d) Binding Effect. Each of the Transaction Documents to which the Seller
is a party and the Underwriting Agreement constitutes the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws affecting creditors’ rights generally and,
if applicable the rights of creditors of limited liability companies from time
to time in effect or by general principles of equity or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to general principles of equity.
     (e) No Proceedings. There are no actions, orders, suits or proceedings
pending or, to the knowledge of the Seller, threatened against the Seller before
or by any Governmental Authority that (i) assert the invalidity or
unenforceability of this Agreement or any of the other Transaction Documents,
(ii) seek to prevent the issuance

4



--------------------------------------------------------------------------------



 



of the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the other Transaction Documents or (iii) seek any
determination or ruling that would materially and adversely affect the
performance by the Seller of its obligations under this Agreement or any of the
other Transaction Documents.
     SECTION 2.10. Situs of Issuer. The Issuer shall be located in the State of
Delaware (it being understood that the Issuer may have bank accounts located and
maintained outside of Delaware).
     SECTION 2.11. Covenants of the Residual Interestholders. Each Residual
Interestholder, by becoming a beneficial owner of the Residual Interest, hereby
acknowledges and agrees (a) that the Residual Interestholder is subject to the
terms, provisions and conditions of the Certificate, to which the Residual
Interestholder agrees to be bound; and (b) that it shall not take any position
in such Residual Interestholder’s tax returns inconsistent with Section 2.6
herein and Section 2.14 of the Indenture.
ARTICLE III
RESIDUAL INTEREST AND TRANSFER OF CERTIFICATES
     SECTION 3.1. Initial Ownership. Upon the formation of the Issuer and until
the issuance of the Certificate, the Seller shall be the sole beneficiary of the
Issuer, and upon the issuance of the Certificate, the Seller will no longer be a
beneficiary of the Issuer, except to the extent that the Seller is the
Certificateholder.
     SECTION 3.2. Authorization of the Certificates. Concurrently with the sale
of the Transferred Assets to the Issuer pursuant to the Sale and Servicing
Agreement, the Owner Trustee shall cause the Certificates to be executed on
behalf of the Issuer, authenticated and delivered to or upon the written order
of the Seller, signed by its chairman of the board, its president, its chief
financial officer, its chief accounting officer, any vice president, its
secretary, any assistant secretary, its treasurer or any assistant treasurer,
without further corporate action by the Seller. The Certificates shall represent
100% of the beneficial interest in the Issuer and shall be fully paid and
nonassessable.
     SECTION 3.3. Form of the Certificate. Each Certificate, upon issuance, will
be issued in the form of a typewritten Certificate representing a definitive
Certificate, substantially in the form of Exhibit A hereto. The Owner Trustee
shall execute and authenticate or cause to be authenticated, each definitive
Certificate in accordance with the written instructions of the Depositor.
     SECTION 3.4. Registration of the Certificates. The Owner Trustee shall
maintain at its office referred to in Section 2.2, or at the office of any agent
appointed by it and approved in writing by the Residual Interestholder at the
time of such appointment, a register for the registration and transfer of any
Certificate.
     SECTION 3.5. Transfer of the Certificate. (a) The Certificateholder may
assign, convey or otherwise transfer all or any of its right, title and interest
in the Certificate; provided, that (i) the Owner Trustee and the Issuer receive
an Opinion of Counsel stating that, in the

5



--------------------------------------------------------------------------------



 



opinion of such counsel, such transfer will not cause the Issuer to be treated
as a publicly traded partnership for federal income tax purposes and (ii) the
Certificate may not be acquired by or for the account of or with any assets of a
Benefit Plan or any governmental, non-U.S., church or any other employee benefit
plan or retirement arrangement that is subject to Similar Law; provided that the
condition set forth in (i) above will not apply to a transfer of 100% of the
Certificate or Certificates to an Affiliate of the Depositor or its designated
nominee, provided such Affiliate shall certify in writing to the Owner Trustee
that it is a C Corporation for U.S. federal income tax purposes (within the
meaning of Section 1361(a)(2) of the Code) or a disregarded entity 100% owned
(directly or indirectly) by a C Corporation for U.S. federal income tax purposes
(within the meaning of Section 1361(a)(2) of the Code). By accepting and holding
a Certificate (or any interest therein), the holder thereof shall be deemed to
have represented and warranted that it is not, and is not purchasing the
Certificate (or any interest therein) on behalf of or with any assets of, a
Benefit Plan or any governmental, non-U.S., church or any other employee benefit
plan or retirement arrangement that is subject to Similar Law. The Owner Trustee
shall have no duty to independently determine that the requirement in (ii) above
is met and shall incur no liability to any person in the event the holder of the
Certificate does not comply with such restrictions. Subject to the transfer
restrictions contained herein and in the Certificate, the Certificateholder may
transfer all or any portion of the beneficial interest in the Issuer evidenced
by such Certificate upon surrender thereof to the Owner Trustee accompanied by
the documents required by this Section. Such transfer may be made by the
registered Certificateholder in person or by his attorney duly authorized in
writing upon surrender of the Certificate to the Owner Trustee accompanied by a
written instrument of transfer and with such signature guarantees and evidence
of authority of the Persons signing the instrument of transfer as the Owner
Trustee may reasonably require. Promptly upon the receipt of such documents and
receipt by the Owner Trustee of the transferor’s Certificate, the Owner Trustee
shall record the name of such transferee as a Certificateholder and its
percentage of beneficial interest in the Issuer in the Certificate register and
issue, execute and deliver to such Certificateholder a Certificate evidencing
such beneficial interest in the Issuer. In the event a transferor transfers only
a portion of its beneficial interest in the Issuer, the Owner Trustee shall
register and issue to such transferor a new Certificate evidencing such
transferor’s new percentage of beneficial interest in the Issuer. Subsequent to
a transfer and upon the issuance of the new Certificate or Certificates, the
Owner Trustee shall cancel and destroy the Certificate surrendered to it in
connection with such transfer. The Owner Trustee may treat the Person in whose
name any Certificate is registered as the sole owner of the beneficial interest
in the Issuer evidenced by such Certificate.
     (b) As a condition precedent to any registration of transfer under this
Section 3.5, the Owner Trustee may require the payment of a sum sufficient to
cover the payment of any tax or taxes or other governmental charges required to
be paid in connection with such transfer.
     (c) The Owner Trustee shall not be obligated to register any transfer of a
Certificate unless each of the transferor and the transferee have certified to
the Owner Trustee that such transfer does not violate any of the transfer
restrictions stated herein including, but not limited to clauses (d) and (e) of
this Section 3.5. The Owner Trustee shall not be liable to any Person for
registering any transfer based on such certifications.

6



--------------------------------------------------------------------------------



 



     (d) No transfer (or purported transfer) of all or any part of a
Certificateholder’s interest (or any economic interest therein), whether to
another Certificateholder or to a person who is not a Certificateholder, shall
be effective, and any such transfer (or purported transfer) shall be void ab
initio, and no person shall otherwise become a Certificateholder if, after such
transfer (or purported transfer), the Issuer would have more than 95 direct or
indirect holders of an interest in the Certificates and the Non-Investment Grade
Notes (unless, with respect to the Non-Investment Grade Notes, a Debt-For-Tax
Opinion has been delivered). For purposes of determining whether the Issuer will
have more than 95 holders of an interest in the Certificates and the
Non-Investment Grade Notes, as applicable, each Person indirectly owning an
interest through a partnership (including any entity treated as a partnership
for federal income tax purposes), a grantor trust or an S corporation (each such
entity, a “flow-through entity”) shall be treated as a Certificateholder or
Noteholder, as applicable, unless the Depositor determines in its sole and
absolute discretion, after consulting with qualified tax counsel, that less than
substantially all of the value of the beneficial owner’s interest in the
flow-through entity is attributable to the flow-through entity’s interest
(direct or indirect) in the Issuer.
     (e) No transfer shall be permitted if the same is effected through an
established securities market or secondary market or substantial equivalent
thereof within the meaning of Section 7704 of the Code or would make the Issuer
ineligible for “safe harbor” treatment under Section 7704 of the Code.
     (f) Each transferee (i) shall be required to represent and warrant that it
is a Person who is a U.S. Tax Person and (ii) shall provide a certification of
non-foreign status, in such form as may be requested by the Depositor or the
Owner Trustee (e.g. IRS Form W-9), signed under penalties of perjury (and such
other certification, representations or opinion of counsel as may be requested
by the Depositor or the Owner Trustee).
     SECTION 3.6. Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any
mutilated Certificate is surrendered to the Owner Trustee, or (ii) the Owner
Trustee receives evidence to its satisfaction that any Certificate has been
destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner
Trustee together with such security or indemnity as may be requested by the
Owner Trustee to save it harmless, the Owner Trustee shall execute and deliver a
new Certificate for the same percentage of beneficial interest in the Issuer as
the Certificate so mutilated, destroyed, lost or stolen, of like tenor and
bearing a different issue number, with such notations, if any, as the Owner
Trustee shall determine. Upon the issuance of any new Certificate under this
Section 3.6, the Issuer or Owner Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of the Certificate and any other
reasonable expenses (including the reasonable fees and expenses of the Issuer
and the Owner Trustee) connected therewith. Any duplicate Certificate issued
pursuant to this Section 3.6 shall constitute complete and indefeasible evidence
of ownership in the Issuer, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

7



--------------------------------------------------------------------------------



 



     SECTION 3.7. Appointment of the Certificate Paying Agent. The Certificate
Paying Agent shall make distributions to Residual Interestholders from the
Certificate Distribution Account pursuant to Section 5.2 and shall report the
amounts of such distributions to the Owner Trustee and the Servicer; provided,
however, that no such reports shall be required so long as the Depositor or an
affiliate of the Depositor is the sole Residual Interestholder. Any Certificate
Paying Agent shall have the revocable power to withdraw funds from the
Certificate Distribution Account for the purpose of making the distributions
referred to above. The Owner Trustee may revoke such power and remove the
Certificate Paying Agent if the Owner Trustee determines in its sole discretion
that the Certificate Paying Agent shall have failed to perform its obligations
under this Agreement in any material respect. The Certificate Paying Agent shall
initially be Wells Fargo, and any co-paying agent chosen by the Certificate
Paying Agent. Wells Fargo shall be permitted to resign as Certificate Paying
Agent upon thirty (30) days’ written notice to the Owner Trustee. If Wells Fargo
shall no longer be the Certificate Paying Agent, the Owner Trustee shall appoint
a successor to act as Certificate Paying Agent (which shall be a bank or trust
company). The Owner Trustee shall cause such successor Certificate Paying Agent
or any additional Certificate Paying Agent appointed by the Owner Trustee to
execute and deliver to the Owner Trustee an instrument in which such successor
Certificate Paying Agent or additional Certificate Paying Agent shall agree with
the Owner Trustee that as Certificate Paying Agent, such successor Certificate
Paying Agent or additional Certificate Paying Agent shall hold all sums, if any,
held by it for payment to the Residual Interestholders in trust for the benefit
of the Residual Interestholders entitled thereto until such sums shall be paid
to such Residual Interestholders. The Certificate Paying Agent shall return all
unclaimed funds to the Owner Trustee and upon removal of a Certificate Paying
Agent such Certificate Paying Agent shall also return all funds in its
possession to the Owner Trustee. The rights, protections, indemnities and
immunities of the Owner Trustee under this Agreement shall apply to the Owner
Trustee also in its role as Certificate Paying Agent or Certificate Registrar
for so long as the Owner Trustee shall act as Certificate Paying Agent or
Certificate Registrar and, to the extent applicable, to any other paying agent,
certificate registrar or authenticating agent appointed hereunder. Any reference
in this Agreement to the Certificate Paying Agent shall include any co-paying
agent unless the context requires otherwise.
ARTICLE IV
ACTIONS BY OWNER TRUSTEE
     SECTION 4.1. Prior Notice to Residual Interestholder with Respect to
Certain Matters. With respect to the following matters, the Owner Trustee shall
not take action unless at least 10 days before the taking of such action (or if
10 days’ advance notice is impracticable, as much advance notice as is
practicable), the Owner Trustee shall have notified the Residual Interestholder
in writing of the proposed action and the Residual Interestholder shall not have
notified the Owner Trustee in writing that the Residual Interestholder has
withheld consent or provided alternative direction:
     (a) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is required;

8



--------------------------------------------------------------------------------



 



     (b) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is not required and such
amendment materially adversely affects the interests of the Residual
Interestholder;
     (c) the amendment, change or modification of the Sale and Servicing
Agreement, or the Administration Agreement, except to cure any ambiguity or
defect or to amend or supplement any provision in a manner that would not
materially adversely affect the interests of the Residual Interestholder; or
     (d) the appointment pursuant to the Indenture of a successor Indenture
Trustee or the consent to the assignment by the Note Registrar or the Indenture
Trustee of its obligations under the Indenture or this Agreement, as applicable.
     SECTION 4.2. Action by Residual Interestholder with Respect to Certain
Matters. The Owner Trustee shall not have the power, except upon the direction
of the Residual Interestholder, to (a) except as expressly provided in the
Transaction Documents, sell the Collateral after the termination of the
Indenture in accordance with its terms, (b) remove the Administrator under the
Administration Agreement pursuant to Section 8 thereof or (c) appoint a
successor Administrator pursuant to Section 8 of the Administration Agreement.
The Owner Trustee shall take the actions referred to in the preceding sentence
only upon written instructions signed by the Residual Interestholder.
     SECTION 4.3. Action by Residual Interestholder with Respect to Bankruptcy.
     (a) The Issuer shall not, without the prior written consent of the Owner
Trustee and 100% of the Residual Interestholders, commence a Bankruptcy Event
with respect to the Issuer. In considering whether to give or withhold written
consent to the Bankruptcy Event by the Issuer, the Owner Trustee, with the
consent of the Residual Interestholder, shall consider the interests of the
Noteholders in addition to the interests of the Issuer and whether the Issuer is
insolvent. The Owner Trustee shall have no duty to give such written consent to
a Bankruptcy Event by the Issuer if the Owner Trustee shall not have been
furnished (at the expense of the Person that requested such letter be furnished
to the Owner Trustee) a letter from an independent accounting firm of national
reputation stating that in the opinion of such firm the Issuer is then
insolvent. The Owner Trustee shall not be personally liable to any Noteholder or
Residual Interestholder on account of the Owner Trustee’s good faith reliance on
the provisions of this Section and no Noteholder or Residual Interestholder
shall have any claim for breach of fiduciary duty or otherwise against the Owner
Trustee for giving or withholding its consent to any such Bankruptcy Event.
     (b) The parties hereto stipulate and agree that no Residual Interestholder
has power to commence any Bankruptcy Action on the part of the Issuer.
     SECTION 4.4. Restrictions on Residual Interestholder’s Power. The Residual
Interestholder shall not direct the Owner Trustee to take or refrain from taking
any action if such action or inaction would be contrary to any obligation of the
Issuer or the Owner Trustee under

9



--------------------------------------------------------------------------------



 



this Agreement or any of the Transaction Documents or would be contrary to
Section 2.3, nor shall the Owner Trustee be obligated to follow any such
direction, if given.
     SECTION 4.5. Majority Control. To the extent that there is more than one
Residual Interestholder, any action which may be taken or consent or
instructions which may be given by the Residual Interestholder under this
Agreement may be taken by Residual Interestholders holding in the aggregate a
percentage of the beneficial interest in the Issuer equal to more than 50% of
the beneficial interest in the Issuer at the time of such action.
ARTICLE V
APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
     SECTION 5.1. Application of Trust Funds. Distributions on the Residual
Interest shall be made in accordance with the provisions of the Indenture and
the Sale and Servicing Agreement. Subject to the Lien of the Indenture, the
Certificate Paying Agent shall promptly distribute to the Residual
Interestholder all other amounts (if any) received by the Certificate Paying
Agent on behalf of the Issuer in respect of the Trust Estate. After the
termination of the Indenture in accordance with its terms, the Certificate
Paying Agent shall distribute all amounts received (if any) by the Issuer and
the Owner Trustee in respect of the Trust Estate at the direction of the
Residual Interestholder.
     SECTION 5.2. Method of Payment. Subject to the Indenture, distributions
required to be made to the Residual Interestholder on any Payment Date and all
amounts received by the Issuer or the Owner Trustee on any other date that are
payable to the Residual Interestholder pursuant to this Agreement or any other
Transaction Document shall be made to the Residual Interestholder by wire
transfer, in immediately available funds, to the account of the Residual
Interestholder designated by the Residual Interestholder to the Owner Trustee
and Indenture Trustee in writing.
     SECTION 5.3. Signature on Returns. Subject to Section 2.6, the Residual
Interestholder shall sign on behalf of the Issuer the tax returns of the Issuer,
unless applicable law requires the Owner Trustee to sign such documents, in
which case such documents shall be signed by the Owner Trustee at the written
direction of the Residual Interestholder.
     SECTION 5.4. Certificate Distribution Account. The Certificate Distribution
Account shall be established pursuant to Section 4.1 of the Sale and Servicing
Agreement. The Residual Interestholder shall possess all right, title and
interest in and to all funds on deposit from time to time in the Certificate
Distribution Account and all proceeds thereof. Except as otherwise provided
herein, in the Indenture or in the Sale and Servicing Agreement, the Certificate
Distribution Account shall be under the sole dominion and control of the
Certificate Paying Agent for the benefit of the Residual Interestholders. If, at
any time, the Certificate Distribution Account ceases to be an Eligible Account,
the Owner Trustee (or the Servicer on behalf of the Owner Trustee, if the
Certificate Distribution Account is not then held by the Owner Trustee or an
Affiliate thereof) shall within ten (10) Business Days (or such longer period)
establish a new Certificate Distribution Account as an Eligible Account and
shall transfer any cash then on deposit in the Certificate Distribution Account
to such new Certificate Distribution Account.

10



--------------------------------------------------------------------------------



 



ARTICLE VI
AUTHORITY AND DUTIES OF OWNER TRUSTEE
     SECTION 6.1. General Authority. The Owner Trustee is authorized and
directed to execute and deliver (i) the Transaction Documents to which the
Issuer is named as a party and (ii) each certificate or other document attached
as an exhibit to or contemplated by the Transaction Documents to which the
Issuer or the Owner Trustee is named as a party and any amendment thereto, in
each case, in such form as the Seller shall approve, as evidenced conclusively
by the Owner Trustee’s execution thereof, and at the written direction of the
Seller, to direct the Indenture Trustee to authenticate and deliver Class A-1
Notes in the aggregate principal amount of $361,720,000, Class A-2 Notes in the
aggregate principal amount of $348,910,000, Class A-3 Notes in the aggregate
principal amount of $155,770,000, Class B Notes in the aggregate principal
amount of $145,500,000, Class C Notes in the aggregate principal amount of
$79,370,000, Class D Notes in the aggregate principal amount of $119,050,000 and
Class E Notes in the aggregate principal amount of $39,680,000. In addition to
the foregoing, the Owner Trustee is authorized, but shall not be obligated, to
take all actions required of the Issuer pursuant to the Transaction Documents.
The Owner Trustee is further authorized from time to time to take such action as
the Seller, the Administrator or the Residual Interestholder recommends or
directs in writing with respect to the Transaction Documents, except to the
extent that this Agreement expressly requires the consent of the Residual
Interestholder for such action.
     SECTION 6.2. General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and the other Transaction Documents in the interest
of the Residual Interestholder, subject to Transaction Documents, and in
accordance with the provisions of this Agreement. Notwithstanding the foregoing,
the Owner Trustee shall be deemed to have discharged its duties and
responsibilities hereunder and under the Transaction Documents to the extent the
Administrator has agreed in the Administration Agreement to perform any act or
to discharge any duty of the Issuer or the Owner Trustee hereunder or under any
Transaction Document, and the Owner Trustee shall not be liable for the default
or failure of the Administrator to carry out its obligations under the
Administration Agreement and shall have no duty to monitor the performance of
the Administrator or any other Person under the Administration Agreement or any
other document. The Owner Trustee shall have no obligation to administer,
service or collect the Receivables or to maintain, monitor or otherwise
supervise the administration, servicing or collection of the Receivables.
     SECTION 6.3. Action upon Instruction. (a) Subject to Article IV, and in
accordance with the Transaction Documents, the Residual Interestholder may, by
written instruction, direct the Owner Trustee in the management of the Issuer.
Such direction may be exercised at any time by written instruction of the
Residual Interestholder pursuant to Article IV.
     (b) Subject to Section 7.1, the Owner Trustee shall not be required to take
any action hereunder or under any Transaction Document if the Owner Trustee
shall have reasonably determined or been advised by counsel that such action is
likely to result in

11



--------------------------------------------------------------------------------



 



liability on the part of the Owner Trustee or is contrary to the terms hereof or
of any Transaction Document or is otherwise contrary to law.
     (c) Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Residual Interestholder requesting instruction
as to the course of action to be adopted or application of such provision, and
to the extent the Owner Trustee acts or refrains from acting in good faith in
accordance with any written instruction of the Residual Interestholder received,
the Owner Trustee shall not be liable on account of such action or inaction to
any Person. If the Owner Trustee shall not have received appropriate instruction
within ten days of such notice (or within such shorter period of time as
reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action, not inconsistent with this Agreement or the Transaction
Documents, as it shall deem to be in the best interests of the Residual
Interestholder, and shall have no liability to any Person for such action or
inaction.
     SECTION 6.4. No Duties Except as Specified in this Agreement or in
Instructions. The Owner Trustee shall not have any duty or obligation to manage,
make any payment with respect to, register, record, sell, dispose of, or
otherwise deal with the Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which the Issuer or the Owner Trustee is a party, except as expressly
provided by the terms of this Agreement or in any document or written
instruction received by the Owner Trustee pursuant to Section 6.3; and no
implied duties (including fiduciary duties existing at law or in equity) or
obligations shall be read into this Agreement or any Transaction Document
against the Owner Trustee. The Owner Trustee shall have no responsibility for
filing any financing or continuation statement in any public office at any time
or to otherwise perfect or maintain the perfection of any security interest or
Lien granted to it hereunder or to prepare or file any Commission filing
(including any filings required under the Sarbanes-Oxley Act) for the Issuer or
to record this Agreement or any Transaction Document. Wells Fargo nevertheless
agrees that it will, at its own cost and expense, promptly take all action as
may be necessary to discharge any Liens on any part of the Trust Estate that
result from actions by, or claims against, Wells Fargo that are not related to
the ownership or the administration of the Trust Estate.
     SECTION 6.5. No Action Except under Specified Documents or Instructions.
The Owner Trustee shall not manage, control, use, sell, dispose of or otherwise
deal with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Transaction Documents and (iii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.

12



--------------------------------------------------------------------------------



 



     SECTION 6.6. Restrictions. The Owner Trustee shall not take any action
(a) that is inconsistent with the purposes of the Issuer set forth in
Section 2.3 or (b) that, to the actual knowledge of a Responsible Officer of the
Owner Trustee, would (i) affect the treatment of the Notes as indebtedness for
federal income, state and local income, franchise and value added tax purposes,
(ii) be deemed to cause a taxable exchange of the Notes for federal income or
state income or franchise tax purposes or (iii) cause the Issuer or any portion
thereof to be treated as an association or publicly traded partnership taxable
as a corporation for federal income, state and local income or franchise and
value added tax purposes. The Residual Interestholder shall not direct the Owner
Trustee to take action that would violate the provisions of this Section.
ARTICLE VII
CONCERNING OWNER TRUSTEE
     SECTION 7.1. Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate upon the terms of the Transaction Documents and this Agreement. The
Owner Trustee shall not be personally liable or accountable hereunder or under
any Transaction Document under any circumstances notwithstanding anything herein
or in the Transaction Documents to the contrary, except (i) for its own willful
misconduct, bad faith or gross negligence, (ii) in the case of the inaccuracy of
any representation or warranty contained in Section 7.3 expressly made by Wells
Fargo in its individual capacity, (iii) for liabilities arising from the failure
of Wells Fargo to perform obligations expressly undertaken by it in the last
sentence of Section 6.4 or (iv) for taxes, fees or other charges on, based on or
measured by, any fees, commissions or compensation received by the Owner
Trustee. In particular, but not by way of limitation (and subject to the
exemptions set forth in the preceding sentence):
     (a) The Owner Trustee shall not be liable for any error of judgment made in
good faith by any officer or employee of the Owner Trustee.
     (b) Under no circumstances shall the Owner Trustee be personally liable
hereunder for any indebtedness of the Issuer.
     (c) The Owner Trustee shall not be personally liable for the payment of any
tax imposed on the Issuer or amounts that are includable in the federal gross
income of the Residual Interestholder.
     (d) No provision of this Agreement shall require the Owner Trustee to
expend or risk funds or otherwise incur any financial liability in the
performance of any of the Owner Trustee’s duties or powers hereunder, if the
Owner Trustee believes or is advised by its legal counsel that repayment of such
funds or adequate indemnity against such risk or liability is not assured or
provided to its reasonable satisfaction.
     (e) Under no circumstance shall the Owner Trustee be liable for any
representation, warranty, covenant, or obligation or indebtedness of the Issuer
hereunder

13



--------------------------------------------------------------------------------



 



or under the Transaction Documents or any other agreement, document or
certificate contemplated by the foregoing.
     (f) The Owner Trustee shall not be liable with respect to any action taken
or omitted to be taken by the Administrator, the Indenture Trustee or the
Servicer and the Owner Trustee shall not be liable for performing or supervising
the performance of any obligations or duties under this Agreement, the
Administration Agreement, the Sale and Servicing Agreement or the Indenture, or
under any other document contemplated hereby or thereby, which are to be
performed by the Administrator, the Indenture Trustee or the Servicer or any
other Person under such documents.
     (g) The Owner Trustee shall not be responsible for or in respect of the
recitals herein, the validity or sufficiency of this Agreement, or for the due
execution hereof by the Seller or for the form, character, genuineness,
sufficiency, value or validity of the Trust Estate or for or in respect of the
validity or sufficiency of the Transaction Documents or any other document
contemplated thereby to which the Owner Trustee is not a party.
     (h) Notwithstanding anything contained herein or in any of the Transaction
Documents to the contrary, the Owner Trustee shall not be required to take any
action in any jurisdiction other than in the State of Delaware if the taking of
such action will (i) require the consent or approval or authorization or order
of or the giving of notice to, or the registration with or taking of any action
in respect of, any state or other governmental authority or agency of any
jurisdiction other than the State of Delaware; (ii) result in any fee, tax or
other governmental charge under the laws of any jurisdiction or any political
subdivisions thereof in existence on the date hereof other than the State of
Delaware becoming payable by the Owner Trustee; or (iii) subject the Owner
Trustee to personal jurisdiction in any jurisdiction other than the State of
Delaware for causes of action arising from acts unrelated to the consummation of
the transactions by the Owner Trustee contemplated hereby.
     (i) The Owner Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in accordance with the instructions of the Residual
Interestholder, the Servicer or the Administrator.
     (j) The Owner Trustee shall be under no duty to exercise any of the rights
or powers vested in it by this Agreement, or to institute, conduct or defend any
litigation under this Agreement or otherwise or in relation to this Agreement or
any Transaction Document, at the request, order or written direction of the
Residual Interestholder, unless such Residual Interestholder has offered to
provide to the Owner Trustee, to the extent requested by the Owner Trustee,
security or indemnity satisfactory to it against the costs, expenses and
liabilities that may be incurred by the Owner Trustee therein or thereby. The
Owner Trustee shall not be liable for the performance of any discretionary act
enumerated in this Agreement or in any Transaction Document other than for its
gross negligence, bad faith or willful misconduct in the performance of any such
act.

14



--------------------------------------------------------------------------------



 



     (k) All funds deposited with the Owner Trustee hereunder may be held in a
non-interest bearing account and the Owner Trustee shall not be liable for any
interest thereon or for any loss as a result of the investment thereof at the
direction of the Residual Interestholder.
     (l) In no event shall the Owner Trustee be liable for any damages in the
nature of punitive, special, indirect or consequential damages however styled,
including, without limitation, lost profits, or for losses due to forces beyond
the control of the Owner Trustee, including, without limitation, strikes, work
stoppages, acts of war or terrorism, insurrection, revolution, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services provided
to the Owner Trustee.
     SECTION 7.2. Furnishing of Documents. The Owner Trustee shall furnish to
the Residual Interestholder promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Transaction Documents.
     SECTION 7.3. Representations and Warranties. Wells Fargo hereby represents
and warrants to the Seller for the benefit of the Residual Interestholder, that:
     (a) It is a national banking association validly existing in good standing
under the laws of the United States of America and having an office within the
State of Delaware. It has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement.
     (b) It has taken all corporate action necessary to authorize the execution
and delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.
     (c) This Agreement constitutes a legal, valid and binding obligation of the
Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.
     (d) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.
     SECTION 7.4. Reliance; Advice of Counsel. (a) The Owner Trustee shall incur
no personal liability to anyone in acting upon any signature, instrument,
notice, resolution, request, consent, order, certificate, report, opinion, bond
or other document or paper believed by it to be

15



--------------------------------------------------------------------------------



 



genuine and believed by it to be signed by the proper party or parties. The
Owner Trustee may accept a certified copy of a resolution of the board of
directors or other governing body of any corporate party as conclusive evidence
that such resolution has been duly adopted by such body and that the same is in
full force and effect. As to any fact or matter the method of the determination
of which is not specifically prescribed herein, the Owner Trustee may for all
purposes hereof rely on a certificate, signed by the president or any vice
president or by the treasurer, secretary or other Authorized Officers of the
relevant party, as to such fact or matter, and such certificate shall constitute
full protection to the Owner Trustee for any action taken or omitted to be taken
by it in good faith in reliance thereon.
     (b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the
Transaction Documents, the Owner Trustee (i) may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, but
the Owner Trustee shall not be personally liable for the conduct or misconduct
of such agents, custodians, nominees (including persons acting under a power of
attorney) or attorneys selected in good faith and (ii) may consult with counsel,
accountants and other skilled persons knowledgeable in the relevant area to be
selected in good faith and employed by it at the expense of the Issuer. The
Owner Trustee shall not be personally liable for anything done, suffered or
omitted in good faith by it in accordance with the written opinion or advice of
any such counsel, accountants or other such persons.
     SECTION 7.5. Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, Wells Fargo acts solely as
the Owner Trustee hereunder and not in its individual capacity and all Persons
having any claim against the Owner Trustee by reason of the transactions
contemplated by this Agreement or any Transaction Document shall look only to
the Trust Estate for payment or satisfaction thereof.
     SECTION 7.6. The Owner Trustee May Own Notes. The Owner Trustee in its
individual or any other capacity may become the owner or pledgee of Notes. The
Owner Trustee may deal with the Seller, the Indenture Trustee, the
Administrator, the Underwriters and their respective Affiliates in banking
transactions with the same rights as it would have if it were not the Owner
Trustee, and the Seller, the Indenture Trustee, the Administrator, the
Underwriters and their respective Affiliates may maintain normal commercial
banking relationships with the Owner Trustee and its Affiliates.
     SECTION 7.7. Compliance with Patriot Act. In order to comply with laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Law”), the Owner Trustee is
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Owner
Trustee. Accordingly, the Depositor shall cause to be provided to the Owner
Trustee upon its reasonable request from time to time such identifying
information and documentation as may be available to the Depositor in order to
enable the Owner Trustee to comply with Applicable Law.

16



--------------------------------------------------------------------------------



 



ARTICLE VIII
COMPENSATION OF OWNER TRUSTEE
     SECTION 8.1. The Owner Trustee’s Compensation. The Issuer shall cause the
Servicer to pay to Wells Fargo pursuant to Section 3.11 of the Sale and
Servicing Agreement from time to time compensation for all services rendered by
Wells Fargo under this Agreement pursuant to a fee letter between the Servicer
and the Owner Trustee (which compensation shall not be limited by any provision
of law in regard to the compensation of a trustee of an express trust). The
Servicer, pursuant to Section 3.11 of the Sale and Servicing Agreement and the
fee letter between the Servicer and the Owner Trustee, shall reimburse Wells
Fargo upon its request for all reasonable expenses, disbursements and advances
incurred or made by Wells Fargo in accordance with any provision of this
Agreement (including the reasonable compensation, expenses and disbursements of
such agents, experts and counsel as Wells Fargo may employ in connection with
the exercise and performance of its rights and its duties hereunder), except any
such expense may be attributable to its willful misconduct, gross negligence
(other than an error in judgment) or bad faith. To the extent not paid by the
Servicer, such fees and reasonable expenses shall be paid by the Issuer in
accordance with Section 4.4 of the Sale and Servicing Agreement or
Section 5.4(b) of the Indenture, as applicable.
     SECTION 8.2. Indemnification. The Seller shall cause the Servicer to
indemnify Wells Fargo in its individual capacity and as trustee and its
successors, assigns, directors, officers, employees and agents (the “Indemnified
Parties”) from and against, any and all loss, liability, expense, tax, penalty
or claim (including reasonable legal fees and expenses) of any kind and nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
Wells Fargo in its individual capacity and as trustee or any Indemnified Party
in any way relating to or arising out of this Agreement, the Transaction
Documents, the Trust Estate, the administration of the Trust Estate or the
action or inaction of Wells Fargo hereunder; provided, however, that neither the
Seller nor the Servicer shall be liable for or required to indemnify Wells Fargo
from and against any of the foregoing expenses or indemnities arising or
resulting from (i) its own willful misconduct, bad faith or gross negligence,
(ii) the inaccuracy of any representation or warranty contained in Section 7.3
expressly made by Wells Fargo in its individual capacity, (iii) liabilities
arising from the failure of Wells Fargo to perform obligations expressly
undertaken by it in the last sentence of Section 6.4 or (iv) taxes, fees or
other charges on, based on or measured by, any fees, commissions or compensation
received by the Owner Trustee. To the extent not paid by the Servicer, such
indemnification shall be paid by the Issuer in accordance with, and solely to
the extent set forth in, Section 4.4 of the Sale and Servicing Agreement or
Section 5.4(b) of the Indenture, as applicable. The provisions of this
Section 8.2 shall survive the termination of this Agreement and the resignation
or removal of the Owner Trustee.
     SECTION 8.3. Payments to the Owner Trustee. Any amounts paid to the Owner
Trustee pursuant to this Article VIII and the Sale and Servicing Agreement shall
be deemed not to be a part of the Trust Estate immediately after such payment.

17



--------------------------------------------------------------------------------



 



ARTICLE IX
TERMINATION OF TRUST AGREEMENT
     SECTION 9.1. Dissolution of Issuer. The Issuer shall dissolve upon the
final distribution of all moneys or other property or proceeds of the Trust
Estate in accordance with the terms of the Indenture and the Sale and Servicing
Agreement and the discharge of the Indenture in accordance with Article IV of
the Indenture. The bankruptcy, liquidation, dissolution, death or incapacity of
the Residual Interestholder shall not (x) operate to terminate this Agreement or
the Issuer, nor (y) entitle the Residual Interestholder’s legal representatives
or heirs to claim an accounting or to take any action or proceeding in any court
for a partition or winding up of all or any part of the Issuer or Trust Estate
nor (z) otherwise affect the rights, obligations and liabilities of the parties
hereto.
     SECTION 9.2. Termination of Trust Agreement. Upon dissolution of the
Issuer, the Administrator shall wind up the business and affairs of the Issuer
as required by Section 3808 of the Statutory Trust Statute. Upon the
satisfaction and discharge of the Indenture, and receipt of a certificate from
the Indenture Trustee stating that all Noteholders have been paid in full and
that the Indenture Trustee is aware of no claims remaining against the Issuer in
respect of the Indenture and the Notes, the Administrator, in the absence of
actual knowledge of any other claim against the Issuer, shall be deemed to have
made reasonable provision to pay all claims and obligations (including
conditional, contingent or unmatured obligations) for purposes of Section
3808(e) of the Statutory Trust Statute. The Certificate Paying Agent, upon
surrender of the outstanding Certificates shall distribute the remaining Trust
Estate (if any) in accordance with Article V hereof and, at the written
direction and expense of the Residual Interestholder, the Owner Trustee shall
cause the Certificate of Trust to be cancelled by filing a certificate of
cancellation with the Delaware Secretary of State in accordance with the
provisions of Section 3810 of the Statutory Trust Statute, at which time the
Issuer shall terminate and this Agreement (other than Article VIII) shall be of
no further force or effect.
     SECTION 9.3. Limitations on Termination. Except as provided in Section 9.1
and 9.2, neither the Seller nor the Residual Interestholder shall be entitled to
revoke or terminate the Issuer.
ARTICLE X
SUCCESSOR OWNER TRUSTEES AND ADDITIONAL
OWNER TRUSTEES
     SECTION 10.1. Eligibility Requirements for the Owner Trustee. The Owner
Trustee shall at all times be a bank (i) authorized to exercise corporate trust
powers, (ii) having a combined capital and surplus of at least $50,000,000 and
(iii) subject to supervision or examination by Federal or state authorities. If
such bank shall publish reports of condition at least annually, pursuant to law
or to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. The Owner Trustee shall at
all times be an institution satisfying

18



--------------------------------------------------------------------------------



 



the provisions of Section 3807(a) of the Statutory Trust Statute. In case at any
time the Owner Trustee shall cease to be eligible in accordance with the
provisions of this Section, the Owner Trustee shall resign immediately in the
manner and with the effect specified in Section 10.2.
     SECTION 10.2. Resignation or Removal of the Owner Trustee. The Owner
Trustee may at any time resign and be discharged from the trusts hereby created
by giving written notice thereof to the Seller, the Administrator, the Servicer,
the Indenture Trustee and the Residual Interestholder. Upon receiving such
notice of resignation, the Seller and the Administrator, acting jointly, shall
promptly appoint a successor Owner Trustee which satisfies the eligibility
requirements set forth in Section 10.1 by written instrument, in duplicate, one
copy of which instrument shall be delivered to the resigning Owner Trustee and
one copy to the successor Owner Trustee. If no successor Owner Trustee shall
have been so appointed and have accepted appointment within 30 days after the
giving of such notice of resignation, the resigning Owner Trustee may petition
any court of competent jurisdiction for the appointment of a successor Owner
Trustee; provided, however, that such right to appoint or to petition for the
appointment of any such successor shall in no event relieve the resigning Owner
Trustee from any obligations otherwise imposed on it under the Transaction
Documents until such successor has in fact assumed such appointment.
     If at any time the Owner Trustee shall cease to be eligible in accordance
with the provisions of Section 10.1 and shall fail to resign after written
request therefor by the Seller or the Administrator, or if at any time the Owner
Trustee shall be legally unable to act, or shall be adjudged bankrupt or
insolvent, or a receiver of the Owner Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Owner
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Seller or the Administrator may remove the
Owner Trustee. If the Seller or the Administrator shall remove the Owner Trustee
under the authority of the immediately preceding sentence, the Seller and the
Administrator, acting jointly, shall promptly appoint a successor Owner Trustee
by written instrument, in duplicate, one copy of which instrument shall be
delivered to the outgoing Owner Trustee so removed and one copy to the successor
Owner Trustee and shall pay all fees owed to the outgoing Owner Trustee.
     Any resignation or removal of the Owner Trustee and appointment of a
successor Owner Trustee pursuant to any of the provisions of this Section shall
not become effective until acceptance of appointment by the successor Owner
Trustee pursuant to Section 10.3 and payment of all fees and expenses owed to
the outgoing Owner Trustee. The Seller shall provide (or shall cause to be
provided) notice of such resignation or removal of the Owner Trustee to each of
the Rating Agencies.
     SECTION 10.3. Successor Owner Trustee. Any successor Owner Trustee
appointed pursuant to Section 10.2 shall execute, acknowledge and deliver to the
Seller, the Administrator and to its predecessor Owner Trustee an instrument
accepting such appointment under this Agreement, and thereupon the resignation
or removal of the predecessor Owner Trustee shall become effective and such
successor Owner Trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor under this Agreement, with like effect as if originally named as the
Owner Trustee. The predecessor Owner Trustee shall upon payment of its fees and
expenses deliver to the

19



--------------------------------------------------------------------------------



 



successor Owner Trustee all documents and statements and monies held by it under
this Agreement; and the Seller and the predecessor Owner Trustee shall execute
and deliver such instruments and do such other things as may reasonably be
required for fully and certainly vesting and confirming in the successor Owner
Trustee all such rights, powers, duties and obligations.
     No successor Owner Trustee shall accept appointment as provided in this
Section unless at the time of such acceptance such successor Owner Trustee shall
be eligible pursuant to Section 10.1.
     Upon acceptance of appointment by a successor Owner Trustee pursuant to
this Section, the Seller shall mail (or shall cause to be mailed) notice of the
successor of such Owner Trustee to the Residual Interestholder, Indenture
Trustee, the Noteholders and each of the Rating Agencies. If the Seller shall
fail to mail (or cause to be mailed) such notice within 10 days after acceptance
of appointment by the successor Owner Trustee, the successor Owner Trustee shall
cause such notice to be mailed at the expense of the Seller. Any successor Owner
Trustee appointed pursuant to this Section 10.3 shall promptly file an amendment
to the Certificate of Trust with the Secretary of State identifying the name and
principal place of business of such successor Owner Trustee in the State of
Delaware.
     SECTION 10.4. Merger or Consolidation of the Owner Trustee. Any Person into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall, without the execution or filing of any instrument or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, be the successor of the Owner Trustee hereunder;
provided that such Person shall be eligible pursuant to Section 10.1; and
provided further that the Owner Trustee shall file an amendment to the
Certificate of Trust of the Issuer, if required by applicable law, and mail
notice of such merger or consolidation to the Seller and the Administrator.
     SECTION 10.5. Appointment of Co-Trustee or Separate Trustee.
Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Estate may at the time be located, the Seller and the Owner Trustee
acting jointly shall have the power and shall execute and deliver all
instruments to appoint one or more Persons approved by the Owner Trustee to act
as co-trustee, jointly with the Owner Trustee, or separate trustee or separate
trustees, of all or any part of the Trust Estate, and to vest in such Person, in
such capacity, such title to the Issuer, or any part thereof, and, subject to
the other provisions of this Section, such powers, duties, obligations, rights
and trusts as the Seller and the Owner Trustee may consider necessary or
desirable. If the Seller shall not have joined in such appointment within
15 days after the receipt by it of a request so to do, the Owner Trustee alone
shall have the power to make such appointment. No co-trustee or separate trustee
under this Agreement shall be required to meet the terms of eligibility as a
successor trustee pursuant to Section 10.1 and no notice of the appointment of
any co-trustee or separate trustee shall be required pursuant to Section 10.3.

20



--------------------------------------------------------------------------------



 



     Each separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:
     (i) all rights, powers, duties and obligations conferred or imposed upon
the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed, the Owner Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Issuer or any portion thereof
in any such jurisdiction) shall be exercised and performed singly by such
separate trustee or co-trustee, but solely at the direction of the Owner
Trustee;
     (ii) no trustee under this Agreement shall be personally liable by reason
of any act or omission of any other trustee under this Agreement; and
     (iii) the Seller and the Owner Trustee acting jointly may at any time
accept the resignation of or remove any separate trustee or co-trustee.
     Any notice, request or other writing given to the Owner Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and
copies thereof given to the Seller and the Administrator.
     Any separate trustee or co-trustee may at any time appoint the Owner
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor trustee. The Owner Trustee shall have no obligation to determine
whether a co-trustee or separate trustee is legally required in any jurisdiction
in which any part of the Trust Estate may be located.
ARTICLE XI
MISCELLANEOUS
     SECTION 11.1. Amendments.

21



--------------------------------------------------------------------------------



 



     (a) Any term or provision of this Agreement may be amended by the Seller
and the Owner Trustee without the consent of the Indenture Trustee, any
Noteholder, the Issuer or any other Person subject to the satisfaction of one of
the following conditions:
     (i) the Seller delivers an Opinion of Counsel to the Indenture Trustee to
the effect that such amendment will not materially and adversely affect the
interests of the Noteholders; or
     (ii) the Rating Agency Condition is satisfied with respect to such
amendment and the Seller notifies the Indenture Trustee in writing that the
Rating Agency Condition is satisfied with respect to such amendment;
provided, that no amendment shall be effective which affects the rights,
protections or duties of the Indenture Trustee or the Owner Trustee without the
prior written consent of such Person.
     (b) This Agreement may also be amended from time to time by the Seller and
the Owner Trustee, with the consent of the Holders of Notes evidencing not less
than a majority of the aggregate principal amount of the Controlling Class, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Noteholders. It will not be necessary to obtain the consent of the
Noteholders to approve the particular form of any proposed amendment or consent,
but it will be sufficient if such consent approves the substance thereof. The
manner of obtaining such consents (and any other consents of Noteholders
provided for in this Agreement) and of evidencing the authorization of the
execution thereof by Noteholders will be subject to such reasonable requirements
as the Indenture Trustee may prescribe, including the establishment of record
dates pursuant to the Note Depository Agreement.
     (c) Any term or provision of this Agreement may also be amended from time
to time by the Seller and the Owner Trustee to correct a material misstatement
or omission of the terms of this Agreement in the Prospectus or an offering
memorandum with respect to the Non-Investment Grade Notes without the consent of
the Indenture Trustee, any Noteholder, the Issuer or any other Person, provided,
however, that the Seller shall provide written notification of such amendment to
the Indenture Trustee and promptly after execution of any such amendment, the
Seller shall furnish a copy of such amendment to the Indenture Trustee.
     (d) Prior to the execution of any amendment pursuant to this Section 11.1,
the Seller shall provide written notification of the substance of such amendment
to each Rating Agency and the Owner Trustee; and promptly after the execution of
any such amendment or consent, the Seller shall furnish a copy of such amendment
or consent to each Rating Agency, the Owner Trustee and the Indenture Trustee.
     (e) Prior to the execution of any amendment to this Agreement, the Owner
Trustee shall be entitled to receive and conclusively rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this

22



--------------------------------------------------------------------------------



 



Agreement and that all conditions precedent to the execution and delivery of
such amendment have been satisfied. The Owner Trustee may, but shall not be
obligated to, enter into any such amendment which affects the Owner Trustee’s
own rights, duties or immunities under this Agreement.
     SECTION 11.2. No Legal Title to Trust Estate in Residual Interestholder.
The Residual Interestholder shall not have legal title to any part of the Trust
Estate. The Residual Interestholder shall be entitled to receive distributions
with respect to its undivided beneficial interest therein only in accordance
with Articles V and IX. No transfer, by operation of law or otherwise, of any
right, title or interest of the Residual Interestholder to and in its ownership
interest in the Trust Estate shall operate to terminate this Agreement or the
trusts hereunder or entitle any transferee to an accounting or to the transfer
to it of legal title to any part of the Trust Estate.
     SECTION 11.3. Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Owner Trustee, the Seller, the
Administrator, the Residual Interestholder and, to the extent expressly provided
herein, the Indenture Trustee and the Noteholders, and nothing in this
Agreement, whether express or implied, shall be construed to give to any other
Person any legal or equitable right, remedy or claim in the Trust Estate or
under or in respect of this Agreement or any covenants, conditions or provisions
contained herein.
     SECTION 11.4. Notices. (a) Unless otherwise expressly specified or
permitted by the terms hereof, all notices shall be in writing and shall be
deemed given by telecopy with receipt acknowledged by the recipient thereof or
upon receipt personally delivered, delivered by overnight courier or mailed
certified mail, return receipt requested or via electronic transmission, if to
the Owner Trustee, addressed as specified on Schedule II to the Sale and
Servicing Agreement; or, as to each party, at such other address as shall be
designated by such party in a written notice to each other party.
     (b) Any notice required or permitted to be given to a Residual
Interestholder shall be given by first-class mail, postage prepaid, at the
address of such Residual Interestholder as shall be designated by such party in
a written notice to each other party. Any notice so mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Residual Interestholder receives such notice.
     SECTION 11.5. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     SECTION 11.6. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

23



--------------------------------------------------------------------------------



 



     SECTION 11.7. Successors and Assigns. All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of, the Seller,
the Owner Trustee and its successors and the Residual Interestholder and its
successors and permitted assigns, all as herein provided. Any request, notice,
direction, consent, waiver or other instrument or action by the Residual
Interestholder shall bind the successors and assigns of the Residual
Interestholder.
     SECTION 11.8. No Petition.
     (a) To the fullest extent permitted by law each of the Owner Trustee (in
its individual capacity), the Seller, the Residual Interestholder, by accepting
the Residual Interest, and the Indenture Trustee and each Noteholder or Note
Owner by accepting the benefits of this Agreement, hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by the Bankruptcy Remote Parties such party shall not commence, join or
institute, with any other Person, any proceeding against such Bankruptcy Remote
Party under any bankruptcy, reorganization, arrangement, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction.
     (b) The Seller’s obligations under this Agreement are obligations solely of
the Seller and will not constitute a claim against the Seller to the extent that
the Seller does not have funds sufficient to make payment of such obligations.
In furtherance of and not in derogation of the foregoing, each of the Owner
Trustee (in its individual capacity and as the Owner Trustee), by entering into
or accepting this agreement, each Certificateholder, by accepting a Certificate,
and the Indenture Trustee and each Noteholder or Note Owner, by accepting the
benefits of this Agreement, hereby acknowledges and agrees that such Person has
no right, title or interest in or to the Other Assets of the Seller. To the
extent that, notwithstanding the agreements and provisions contained in the
preceding sentence, each of the Owner Trustee, the Indenture Trustee, each
Noteholder or Note Owner and the Certificateholder either (i) asserts an
interest or claim to, or benefit from, Other Assets, or (ii) is deemed to have
any such interest, claim to, or benefit in or from Other Assets, whether by
operation of law, legal process, pursuant to applicable provisions of insolvency
laws or otherwise (including by virtue of Section 1111(b) of the Bankruptcy Code
or any successor provision having similar effect under the Bankruptcy Code),
then such Person further acknowledges and agrees that any such interest, claim
or benefit in or from Other Assets is and will be expressly subordinated to the
indefeasible payment in full, which, under the terms of the relevant documents
relating to the securitization or conveyance of such Other Assets, are entitled
to be paid from, entitled to the benefits of, or otherwise secured by such Other
Assets (whether or not any such entitlement or security interest is legally
perfected or otherwise entitled to a priority of distributions or application
under applicable law, including insolvency laws, and whether or not asserted
against the Seller), including the payment of post-petition interest on such
other obligations and liabilities. This subordination agreement will be deemed a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code. Each of the Owner Trustee (in its individual capacity and as the Owner
Trustee), by entering into or accepting this agreement, each Certificateholder,
by accepting a Certificate, and the Indenture Trustee and each Noteholder or
Note Owner, by accepting the benefits of this Agreement, hereby further

24



--------------------------------------------------------------------------------



 



acknowledges and agrees that no adequate remedy at law exists for a breach of
this Section and the terms of this Section may be enforced by an action for
specific performance. The provisions of this Section will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.
     SECTION 11.9. Information Request. Owner Trustee shall provide any
information regarding the Issuer in its possession reasonably requested by the
Servicer, the Issuer, the Seller or any of their Affiliates, in order to comply
with or obtain more favorable treatment under any current or future law, rule,
regulation, accounting rule or principle.
     SECTION 11.10. Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
     SECTION 11.11. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
     SECTION 11.12. Waiver of Jury Trial. To the extent permitted by applicable
law, each party hereto irrevocably waives all right of trial by jury in any
action, proceeding or counterclaim based on, or arising out of, under or in
connection with this Agreement, any other Transaction Document, or any matter
arising hereunder or thereunder.
     SECTION 11.13. Form 10-D and Form 10-K Filings. So long as the Seller is
filing Exchange Act Reports with respect to the Issuer (i) no later than each
Payment Date, the Owner Trustee shall notify the Seller of any Form 10-D
Disclosure Item with respect to the Owner Trustee, together with a description
of any such Form 10-D Disclosure Item in form and substance reasonably
acceptable to the Seller and (ii) no later than March 15 of each calendar year,
commencing March 15, 2012, the Owner Trustee shall notify the Seller in writing
of any affiliations or relationships between the Owner Trustee and any Item 1119
Party; provided, that no such notification need be made if the affiliations or
relationships are unchanged from those provided in the notification in the prior
calendar year.
     SECTION 11.14. Form 8-K Filings. So long as the Seller is filing Exchange
Act Reports with respect to the Issuer, the Owner Trustee shall promptly notify
the Seller, but in no event later than four (4) Business Days after its
occurrence, of any Reportable Event of which a Responsible Officer of the Owner
Trustee has actual knowledge (other than a Reportable Event described in clause
(a) or (b) of the definition thereof as to which the Seller or the Servicer has
actual knowledge). The Owner Trustee shall be deemed to have actual knowledge of
any such event solely to the extent that it relates to the Owner Trustee in its
individual capacity or any action taken by the Owner Trustee (and not by someone
else on its behalf) under this Agreement.
[Remainder of Page Intentionally Left Blank]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to
be duly executed by their respective officers hereunto duly authorized as of the
day and year first above written.

            WELLS FARGO DELAWARE TRUST COMPANY, N.A.,

as Owner Trustee
      By:   /s/ Rosemary Kennard       Name:   Rosemary Kennard       Title:  
Vice President    

Amended and Restated Trust Agreement (2011-1)

S-1



--------------------------------------------------------------------------------



 



            SANTANDER DRIVE AUTO RECEIVABLES LLC
      By:   /s/ Andrew Kang       Name:   Andrew Kang        Title:   Vice
President     

Amended and Restated Trust Agreement (2011-1)

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF CERTIFICATE

NUMBER   100% BENEFICIAL INTEREST R-____    

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2011-1
CERTIFICATE
     Evidencing the 100% beneficial interest in all of the assets of the Issuer
(as defined below), which consist primarily of motor vehicle receivables,
including motor vehicle retail installment sales contracts and/or installment
loans that are secured by new and used automobiles, light-duty trucks and vans.
     (This Certificate does not represent an interest in or obligation of
Santander Drive Auto Receivables LLC, Santander Consumer USA Inc. or any of
their respective Affiliates, except to the extent described below.)
     THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY
OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR
ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION
THEREFROM OR IN A TRANSACTION NOT SUBJECT THERETO.
     NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR HELD
(IN THE INITIAL ACQUISITION OR THROUGH A TRANSFER) BY OR FOR THE ACCOUNT OF OR
WITH ANY ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), WHICH
IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” DESCRIBED BY SECTION 4975(e)(1) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), WHICH IS SUBJECT TO
SECTION 4975 OF THE CODE, (C) ANY ENTITY DEEMED TO HOLD THE PLAN ASSETS OF ANY
OF THE FOREGOING BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR A PLAN’S INVESTMENT
IN THE ENTITY OR (D) ANY GOVERNMENTAL, NON-U.S., OR CHURCH PLAN OR ANY OTHER
EMPLOYEE BENEFIT PLAN OR RETIREMENT ARRANGEMENT THAT IS SUBJECT TO ANY FEDERAL,
STATE, LOCAL OR OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA
OR SECTION 4975 OF THE CODE (“SIMILAR LAW”).
     THIS CERTIFIES THAT _____________________ is the registered owner of a 100%
nonassessable, fully-paid, beneficial interest in the Trust Estate of SANTANDER
DRIVE AUTO RECEIVABLES TRUST 2011-1, a Delaware statutory trust (the “Issuer”)

A-1



--------------------------------------------------------------------------------



 



formed by Santander Drive Auto Receivables LLC, a Delaware limited liability
company, as depositor (the “Seller”).
     The Issuer was created pursuant to a Trust Agreement dated as of April 7,
2011 (as amended and restated as of May 4, 2011, the “Trust Agreement”), between
the Seller and Wells Fargo Delaware Trust Company, N.A., as owner trustee (the
“Owner Trustee”), a summary of certain of the pertinent provisions of which is
set forth below. To the extent not otherwise defined herein, the capitalized
terms used herein have the meanings assigned to them in the Sale and Servicing
Agreement, dated as of May 4, 2011, between the Seller, the Issuer, Deutsche
Bank Trust Company Americas, as Indenture Trustee, and Santander Consumer USA
Inc., as Servicer, as the same may be amended or supplemented from time to time.
     This Certificate is issued under and is subject to the terms, provisions
and conditions of the Trust Agreement, to which Trust Agreement the holder of
this Certificate by virtue of the acceptance hereof assents and by which such
holder is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.
     The holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture, the Sale and Servicing
Agreement and the Trust Agreement, as applicable.
     THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
     By accepting this Certificate, the Certificateholder hereby covenants and
agrees that prior to the date which is one year and one day after payment in
full of all obligations of each Bankruptcy Remote Party in respect of all
securities issued by the Bankruptcy Remote Parties such Person shall not
commence, join or institute against, with any other Person, any proceeding
against such Bankruptcy Remote Party under any bankruptcy, reorganization,
liquidation or insolvency law or statute now or hereafter in effect in any
jurisdiction.
     By accepting and holding this Certificate (or any interest herein), the
holder hereof shall be deemed to have represented and warranted that it is not,
and is not purchasing on behalf of or with any assets of, a Benefit Plan or a
governmental, non-U.S., church or any other employee benefit plan or retirement
arrangement that is subject to Similar Law.
     It is the intention of the parties to the Trust Agreement that, solely for
federal income or state and local income, franchise and value added tax
purposes, (i) so long as there is a single Certificateholder, the Issuer will be
disregarded as an entity separate from such Certificateholder, and if there is
more than one Certificateholder, the Issuer will be treated as a partnership
that is not treated as a publicly traded partnership; and (ii) the Notes will be
characterized as debt. By

A-2



--------------------------------------------------------------------------------



 



accepting this Certificate, the Certificateholder agrees to take no action
inconsistent with the foregoing intended tax treatment.
     By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents a beneficial interest in the Issuer only and does not
represent interests in or obligations of the Seller, the Servicer, the
Administrator, the Owner Trustee, the Indenture Trustee or any of their
respective Affiliates and no recourse may be had against such parties or their
assets, except as expressly set forth or contemplated in this Certificate, the
Trust Agreement or any other Transaction Document.

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer has caused this Certificate to be duly
executed.

            SANTANDER DRIVE AUTO RECEIVABLES TRUST 2011-1
      By:   Wells Fargo Delaware Trust Company, N.A.,         not in its
individual capacity, but solely as Owner Trustee   

                Dated:________________________ By:              

A-4



--------------------------------------------------------------------------------



 



         

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION
     This is the Certificate referred to in the within-mentioned Trust
Agreement.

            WELLS FARGO DELAWARE TRUST COMPANY, N.A.,
not in its individual capacity but solely as Owner Trustee
      By:           Name:           Title:        

A-5